Citation Nr: 0810054	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a bilateral hip 
disorder.

2.	Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from February 1968 to 
March 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In November 2006, the veteran testified during a hearing at 
the RO before the undersigned.  A transcript of that hearing 
is of record.

In an April 2007 decision, the Board denied the veteran's 
claims for service connection for a bilateral musculoskeletal 
foot disorder, tinea pedis, chronic headaches, bilateral 
hearing loss, and gallbladder and pancreatic diseases, an 
increased initial rating in excess of 10 percent for post-
traumatic stress disorder, and compensable evaluations for 
malaria and residuals of a skull fracture.  At that time, the 
Board remanded the veteran's claims for service connection 
for bilateral knee and hip disorders to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.

The issue of entitlement to service connection for a 
bilateral knee disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has a 
diagnosed bilateral hip disorder related to his active 
military service.




CONCLUSION OF LAW

A bilateral hip disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, and in the August 2007 supplemental statement of the 
case (SSOC), the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for service connection for 
a bilateral hip disorder is being denied, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a June 2005 letter, issued prior to the August 2005 rating 
decision, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA and the effect 
of this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in an April 2006 signed 
statement, the veteran said he had no other information or 
evidence to provide VA to substantiate his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

The veteran contends that he has a bilateral lateral hip 
disorder that is attributable to the numerous parachute jumps 
he performed in service.  His service records show that he 
was awarded the Parachutist Badge among the decorations and 
ribbons he received.  During his November 2006 Board hearing, 
he testified that he was on record as performing 35 jumps in 
service (see hearing transcript, page 13).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

Service connection medical records are not referable to 
complaints or diagnosis of, or treatment for, a hip disorder.  
When examined in October 1970, prior to his March 1971 
separation from service, the veteran's spine and other 
musculoskeletal areas were reported as normal and, in a 
February 1971 signed statement, the veteran said there was no 
change in his medical condition since that examination.

Post service, VA and non-VA medical records and examination 
reports, dated in 1976 and 1990, and from 1994 to 2007, the 
more recent of which, indicate that the veteran gave a 
history of a back injury in 1986 (noted in a January 1996 VA 
clinical record), and further reflect that he was treated for 
degenerative joint disease of the lumbar spine (noted in a 
2000 private medical record) and degenerative disc disease in 
his lower back (noted in a February 2004 private medical 
record), but are not referable to complaints or diagnosis of, 
or treatment for, a bilateral hip disorder.

A May 2004 VA orthopedic examination report indicates that 
the veteran complained of low back and neck pain.  
Complaints, findings, and diagnoses were not referable to a 
hip disorder. 

During his November 2006 Board hearing, the veteran said he 
performed 35 parachute jumps in service.  He said that on one 
occasion he landed on top of a comrade's parachute, causing 
his own parachute to collapse, and he had to ride his friend 
all the way down.  He said that caused a greater impact and 
he did not land properly (see hearing transcript, pages 14-
15).

In May 2007, the veteran underwent VA examination.  According 
to the examination report, the examiner reviewed the 
veteran's medical records.  It was noted that the veteran 
complained of a bilateral hip disorder due to parachute jumps 
in service.  The examiner noted that the veteran reported 
bilateral buttock pain but no true hip joint pain.  The 
veteran said he had a quick, sharp pain that "shoots into 
the knees".  He did not walk with an assistive device and 
his gait was normal with a slight limp.  Results of x-rays of 
the veteran's hips taken at the time indicated that 
comparison with the abdominal image taken in December 2003 
revealed no acute or significant interval change in 
appearance of the hips with specifically symmetric cartilage 
spaces, bilaterally.  There was no evident fracture or 
dislocation.  Upon clinical examination, the pertinent 
diagnosis was that, regarding both hips, "this is not true 
hip pain".  The VA examiner said it was "more likely than 
not" that the veteran's pain was a referred pain from his 
back and there was no true hip joint pathology.  

The veteran has contended that service connection should be 
granted for a bilateral hip disorder.  The record 
demonstrates that no hip disorder was found in service or on 
separation from service.  Moreover, on VA examinations after 
the veteran's separation from service, there was no showing 
that the veteran had a bilateral hip disorder.  In fact, in 
May 2007, a VA examiner opined that it was more likely than 
not that the veteran's pain was a referred pain from his 
back, and there was no true hip joint pathology.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has a bilateral hip disorder.  Although in 
his written and oral statements in support of his claim, the 
veteran reported having hip pain that he attributed to 
service, no medical opinion or other medical evidence showing 
that the veteran currently has a bilateral hip disorder has 
been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed bilateral hip disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed right leg disorder.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for a bilateral hip 
disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
bilateral hip disorder is not warranted.


ORDER

Service connection for a bilateral hip disorder is denied.


REMAND

The veteran also seeks service connection for a bilateral 
knee disorder that he attributes his numerous parachute jumps 
in service.  The May 2004 VA orthopedic examination report 
indicates that he gave a history of fracturing his right 
ankle in 1980, that was casted and, after its removal, he 
fractured his distal tibia and fibula and a recast was done 
for one month.

Pursuant to the Board's April 2007 remand, in May 2007, the 
veteran underwent a VA examination, performed by a 
physician's assistant, who diagnosed bilateral patellofemoral 
syndrome "that is less likely than not secondary to [the 
veteran's] parachute jumps in the service, although this 
cannot be ruled out".  The examiner stated that while 
service medical records did not reveal treatment for knee 
problems, "the action of landing with flexed knees could put 
increased stress on the patellofemoral joint of both 
knees...[but] the activities of daily living can produce 
this."  However, the examiner did not address the 
relationship, if any, between the veteran's right knee pain 
and the healed fracture deformity of the right proximal 
fibula noted in the May 2007 VA radiology report of the x-ray 
of the veteran's knees.

Thus, in the interest of due process and fairness, the Board 
is of the opinion, that the veteran should be examined by a 
VA physician to determine the etiology of any bilateral knee 
disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for the period from May 2005 to 
the present, and any additional private 
medical records identified by him.  If any 
records are unavailable, a note to that 
effect should be placed in the claims file 
and the veteran and his representative so 
advised in writing.

2.  The veteran should be scheduled for 
appropriate VA medical examination, 
performed by a physician, preferably an 
orthopedist, if available, to determine 
the etiology of any diagnosed bilateral 
knee disorder found to be present.  The 
veteran's medical records, particularly 
his service medical records, should be 
reviewed by the examiner prior to 
examination.  A complete history of the 
claimed disorder should be obtained from 
the veteran, including all post service 
intercurrent knee and leg injuries.  All 
indicated tests and studies should be 
conducted and all clinical findings should 
be reported in detail.  

a.	The examiner should be requested 
to provide an opinion concerning 
the etiology of any diagnosed 
bilateral knee disorder found to 
be present, to include whether it 
is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that any such 
disorder noted was caused by 
military service, including 
multiple parachute jumps in 
service, or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b.	The examiner is further requested 
to provide an opinion as to 
whether it is at least as likely 
as not that the veteran's right 
knee pain is attributable to the 
healed fracture deformity of the 
right proximal fibula shown on May 
2007 VA radiology report, or 
whether such an etiology or 
relationship is unlikely.

c.	A rationale should be provided for 
all opinions expressed.  The 
veteran's claims files should be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a bilateral knee disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the August 
2007 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


